Citation Nr: 0929010	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-37 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for bursitis of the 
bilateral hips.

3.  Entitlement to an initial compensable disability rating 
for sacroiliac joint dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2004 until July 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The issue of entitlement to service connection for the 
bilateral hips is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a currently diagnosed 
disability of shin splints.

2.  The Veteran's sacroiliac joint dysfunction is not 
manifested by forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or with 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or a vertebral 
body fracture with loss of 50 percent or more of the height.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for shin 
splints have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

2.  The criteria for an initial compensable disability rating 
for sacroiliac joint dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in October 2006 that fully 
addressed all notice elements.  This letter advised the 
Veteran of the information needed to substantiate the claim, 
the information VA would seek to provide and the information 
the Veteran should seek to provide.  This letter also advised 
the Veteran of how VA determines disability ratings and 
effective dates.  As one of the claims is an appeal for an 
initial rating claim arising from a grant of service 
connection, the notice that was provided before service 
connection was granted was legally sufficient and VA's duty 
to notify the Veteran in this case has been satisfied.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Hartman v. 
Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007)  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and the 
report of a VA examination.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks service connection for shin splints.  
Having carefully considered 


the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service treatment records clearly reflect complaints and 
treatment for shin splints from October 2004 through January 
2005.  Subsequent records, however, fail to document any 
residual problem from these shin splints.  For example, the 
February 2006 report of medical history denied any impaired 
use of the legs, knee trouble or use of corrective device.  
While the Veteran reported swollen or painful joints she 
specified this referred to the sacroiliac dysfunction.  
Similarly, the February 2006 examination described the lower 
extremities as normal.  

Most significantly, post service records fail to reflect a 
current diagnosis.  In fact, the Veteran was afforded a VA 
examination in October 2006 to assess the presence and 
severity of any current disability.  The Veteran explained 
she had shin splints with running in the military.  She 
treated with ice and medication.  She indicated she never had 
a fracture.  She denied any symptoms of shin splints during 
the examination and indicated she no longer ran.  Clinical 
examination found normal range of motion in the knees, 
ankles, and feet.  Palpation of the lower legs was normal 
without evidence of shin splints.  The examiner concluded 
there were no shin splints diagnosed at that visit.  

Similarly, VA outpatient treatment records fail to reflect 
any post-service complaints or treatment of shin splints.  

Under these circumstances, for the Board to conclude that the 
Veteran currently has shin splints of service origin would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to her, but she has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised in the October 2006 letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service.  While the Veteran is clearly of 
the opinion that she has shin splints that are related to 
service, as a layperson, she is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection for shin splints is not established in the absence 
of competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.


Increased disability ratings

The RO granted service connection for sacroiliac joint 
dysfunction in a December 2006 rating decision.  At that time 
a noncomepnsable evaluation was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran 
contends the current rating evaluation does not accurately 
reflect the severity of her disability.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

As noted above, the Veteran's sacroiliac dysfunction was 
evaluated under Diagnostic Code 5237 for lumbosacral strain.  
The Schedule for Rating Criteria indicates that disabilities 
of the spine under Diagnostic Codes 5235 to 5243 will be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  Under this formula, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees or with 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or a vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is for assignment when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or with a combined 
range of motion not greater than 120 degrees or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.

A 40 percent evaluation is for assignment when forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
for favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is for assignment upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is for assignment for unfavorable 
ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Note (5) explains that unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of the spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Veteran was afforded a VA examination in October 2006 to 
assess the presence and severity of any current disability.  
The examiner considered the Veteran's subjective complaints 
of back pain for which she was treated with medication, 
muscle relaxers and physical therapy.  She reported an aching 
pain of the left lower back that sometimes radiated down the 
left leg but did not follow a known nerve distribution.  She 
denied taking any medication for the back or undergoing any 
specific treatment.  Pain would flare up with bending and 
would be alleviated by resting on her stomach.  She did not 
report any additional treatment with flare up.  She denied 
additional symptoms associated with the back.  She did not 
use a brace and denied prior surgery.  She did not identify 
any activity that she could not perform because of back pain.

Clinical examination reflected her posture and gait were 
normal.  No swelling or deformity was seen in any joint.  
There was no evidence of muscle spasm in the low back, and 
the spine was not tender to palpation.  Lumbar flexion was 
found to 90 degrees and to 95 degrees with pain.  Extension 
was to 35 degrees without pain.  Right lateral flexion was to 
40 degrees with pulling.  Left lateral flexion was to 40 
degrees without pain.  Rotation was 35 degrees bilaterally 
without pain.  There was no additional limitation with 
repetitive motion.  The neurologic examination was normal.  A 
magnetic resonance imaging test (MRI) of the lumbar spine was 
normal and noted no disc disease and demonstrated a normal 
spinal cord.  The diagnosis was no chronic lumbar spine 
condition because the MRI was normal.  

While an August 2005 VA outpatient treatment record noted 
back pain it did not provide range of motion findings which 
could be applied to the Schedule for Rating Criteria. The law 
requires that VA ascertain the severity of a disorder by 
competent evidence, measured by specific rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In sum, none of the medical records reflect the Veteran has 
flexion of 60 degrees but no greater than 85 degrees or a 
combined range of motion greater than 120 degrees but not 
greater than 235 degrees.  In fact, the October 2006 VA 
examination demonstrated flexion of 90 degrees without pain 
and to 95 degrees with pain.  The combined range of motion 
was 275 degrees.  The records also do not document muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour or a vertebral body 
fracture with loss of 50 percent or more of the height.  
Rather, the examination showed no evidence of muscle spasm in 
the low back and noted the spine was not tender to palpation.  

The Board acknowledges that the Veteran has reported pain 
associated with her sacroiliac joint dysfunction.  The record 
also reveals that the Veteran has at various times treated 
with medication and physical therapy.  Furthermore, the 
October 2006 VA examination noted additional limitation in 
motion due to pain.  However, even factoring in the 
additional limitation in motion, reducing the range of motion 
due to pain from 95 degrees to 90 degrees, the Veteran still 
retains a range of motion greater than that required for an 
increased compensable disability rating.  38 C.F.R. § 4.45, 
4.71a, Diagnostic Codes 5237; DeLuca v. Brown, 8 Vet. App. 
202 (1995). Accordingly, an increased disability rating is 
not warranted.

The Board considered whether an increased evaluation could be 
granted based upon the granting of a separate neurological 
disability related to the lumbar spine.  While the VA 
examination dated in October 2006 noted subjective complaints 
of pain down the left leg, the examiner indicated it did not 
follow any nerve distribution.  Furthermore, the neurological 
examination was normal.  Therefore, at best, there are 
subjective complaints of radiculopathy, with no objective 
findings of slight, incomplete paralysis of the sciatic 
nerve, to warrant a separate rating.  Nor is the Veteran 
shown to have any associated bowel or bladder impairment that 
would warrant a separate evaluation.  As such, an increased 
evaluation based upon separate neurological disabilities is 
not warranted.

Finally, the Board has considered whether an increased 
evaluation was warranted under another Diagnostic Code.  
However, the Veteran's sacroiliac dysfunction has not been 
characterized as intervertebral disc syndrome.  Furthermore, 
there is no evidence that the Veteran's low back strain ever 
resulted in incapacitating episodes requiring bed rest 
prescribed by a physician and treatment prescribed by a 
physician.  As such the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes is 
inapplicable to the present case.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate. However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  The Board may determine, 
in the first instance, that a Veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court recently set forth a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the claimant's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate and no referral is 
required.  If, however, the symptoms are not adequately 
contemplated by the rating criteria, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 38 
C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id. At 116

In the present case, the Veteran reported her sacroiliac 
dysfunction had worsened.  However, examining the Veteran's 
symptoms and the symptoms of the rating criteria reflects 
that the criteria for rating the lumbar spine appears 
adequate to rate the Veteran's complaints and symptoms.  The 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology throughout the rating period on 
appeal.  In fact, the Veteran has not alleged and the record 
does not reflect that she has any symptoms which are not 
contemplated by rating schedule.  Rather, the complaints of 
pain, limited motion and difficulty bending are contemplated 
by 38 C.F.R. § 4.71a.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for her sacroiliac 
dysfunction.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for shin splints is denied.

An initial compensable disability rating for sacroiliac joint 
dysfunction is denied.






REMAND

A preliminary review of the record discloses that further 
development is necessary. Specifically, another VA 
examination is required for the issue of service connection 
for the bilateral hips.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  

In the present case, the Veteran was diagnosed with bursitis 
during the October 2006 VA examination and also had 
complaints of pain in the hips during service.  Although the 
Veteran underwent a VA examination in October 2006, this 
examination is incomplete as the examiner failed to provide 
an opinion as to the etiology of the diagnosed bursitis of 
the bilateral hips.  See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the bursitis of the hips is related to any 
symptoms noted during service.  Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall afford the Veteran an 
appropriate VA examination of the joints 
to ascertain the nature and etiology of 
her bursitis of the right and left hips.  
All indicated tests or studies deemed 
necessary for an accurate assessment 
should be conducted.  The claims file and 
a copy of this Remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate. 

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed bursitis of the 
bilateral hips is related to any event, 
incident, or symptoms noted during 
service.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


